                                         Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUNE NEWIRTH, et al.,                               Case No. 16-cv-03991-JSW
                                                        Plaintiffs,
                                   8
                                                                                             ORDER GRANTING MOTION FOR
                                                 v.                                          PRELIMINARY APPROVAL OF
                                   9
                                                                                             CLASS ACTION SETTLEMENT AND
                                  10     AEGIS SENIOR COMMUNITIES LLC,                       SETTING FINAL FAIRNESS
                                                                                             HEARING
                                                        Defendant.
                                  11                                                         Re: Dkt. No. 201
                                  12
Northern District of California
 United States District Court




                                  13          This matter comes before the Court upon consideration of the motion for preliminary
                                  14   approval of a class action settlement filed by Plaintiffs June Newirth, by and through her
                                  15   successor-in-interest Kathi Troy; Elizabeth Barber, Andrew Bardin, and Thomas Bardin as
                                  16   successors-in-interest to the Estate of Margaret Pierce; and Carol M. Morrison by Stacy A. Van
                                  17   Vleck as Attorney-in-Fact (collectively, “Plaintiffs”). The Court has considered the parties’
                                  18   papers, including the parties’ joint supplemental brief filed on May 3, 2021, relevant legal
                                  19   authority, and the record in this case, and it finds the motion suitable for disposition without oral
                                  20   argument. See N.D. Civ. L.R. 7-1(b). The Court VACATES the hearing scheduled for May 7,
                                  21   2021, and for the reasons that follow it GRANTS the motion.
                                  22          Plaintiffs, on their own behalf and on behalf of others similarly situated, and Defendant
                                  23   Aegis Senior Communities, LLC, dba Aegis Living (“Defendant”) have entered into a Stipulation
                                  24   of Settlement and an amendment to that stipulation (collectively the “Settlement Stipulation”),
                                  25   dated January 15, 2021 and March 22 and 23, 2021, respectively, to resolve this case and an action
                                  26   pending in King County Superior Court in Washington, Carol M. Morrison, et al. v. Aegis Senior
                                  27   Communities, LLC, dba Aegis Living, case no. 18-2-06326-4-SEA (“Washington Action”).
                                  28
                                           Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 2 of 10




                                   1           The parties have agreed to settle the California Action and the Washington Action

                                   2   (together, “Actions”) upon the terms and conditions set forth in the Settlement Stipulation. (Dkt.

                                   3   No. 201-3.) The definitions in the Settlement Stipulation are hereby incorporated as though fully

                                   4   set forth in this Order. This Court has jurisdiction over the subject matter and Parties to the

                                   5   Actions pursuant to 28 U.S.C. § 1332(d)(2), 28 U.S.C. § 1453, and 28 U.S.C. § 1367.

                                   6           The proposed Settlement Class consists of the following subclasses:

                                   7                  (a) All persons who resided at one of the Aegis Living branded
                                                      California assisted living facilities at any time between April 12,
                                   8                  2012, through and including October 30, 2020 (the “California Class
                                                      Period”) that were owned or managed by Defendant or in which
                                   9                  Defendant was identified as a licensee by California’s Department
                                                      of Social Services, including without limitation the following
                                  10                  communities: Aegis Gardens (Fremont), Aegis of Aptos, Aegis of
                                                      Carmichael, Aegis of Corte Madera, Aegis of Dana Point, Aegis of
                                  11                  Fremont, Aegis of Granada Hills, Aegis of Laguna Niguel, Aegis of
                                                      Moraga, Aegis of Napa, Aegis of Pleasant Hill, Aegis of San
                                  12                  Francisco, Aegis of San Rafael, Aegis of Shadowridge (Oceanside),
Northern District of California




                                                      and Aegis of Ventura (“California Subclass”)1; and
 United States District Court




                                  13
                                                      (b) All Persons who resided at one of the Aegis Living branded
                                  14                  Washington assisted living facilities at any time between March 8,
                                                      2014, through and including October 30, 2020 (the “Washington
                                  15                  Class Period”) that were owned or managed by Defendant or in
                                                      which Defendant was identified as a licensee by Washington’s
                                  16                  Department of Social and Health Services, including without
                                                      limitation the following communities: Aegis Gardens (Newcastle),
                                  17                  Aegis Lodge (Kirkland), Aegis of Bellevue, Callahan House
                                                      (Shoreline), Aegis of Issaquah, Aegis of Kent, Aegis of Kirkland,
                                  18                  Aegis of Lynnwood, Aegis of Madison (Seattle), Aegis of
                                                      Marymoor (Redmond), Aegis of Mercer Island, Queen Anne on
                                  19                  Galer, Queen Anne Rodgers Park, Aegis of Ravenna (Seattle), Aegis
                                                      of Redmond, Aegis of Shoreline, Aegis of West Seattle, Aegis of
                                  20                  Bothell, Aegis of Edmonds, and Aegis of Northgate (“Washington
                                                      Subclass”)2.
                                  21
                                               The following are excluded from the Settlement Class: (i) Defendants and their officers,
                                  22
                                       directors and employees; (ii) any Settlement Class Member (or their legal successors) who submits
                                  23
                                       a valid and timely Request for Exclusion; and (iii) the Judges to whom this Action and the Other
                                  24

                                  25   1
                                              With respect to Aegis of San Rafael, the Settlement Class includes only persons who
                                  26   resided at the Aegis of San Rafael facility between April 12, 2012 through and including March
                                       31, 2016.
                                  27   2
                                              With respect to Aegis of Bothell, Aegis of Edmonds, and Aegis of Northgate, the
                                  28   Settlement Class includes only persons who resided at those facilities between March 8, 2014
                                       through and including September 30, 2015.
                                                                                       2
                                         Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 3 of 10




                                   1   Actions are assigned and any members of their immediate families.

                                   2           The proposed Class Representatives are Plaintiffs Kathi Troy as successor-in-interest to the

                                   3   Estate of June Newirth; Elizabeth Barber, Andrew Bardin, and Thomas Bardin as successors-in-

                                   4   interest to the Estate of Margaret Pierce; and Carol M. Morrison by Stacy A. Van Vleck as

                                   5   Attorney-in-Fact.

                                   6           The proposed Class Counsel are: Kathryn Stebner of Stebner & Associates; Christopher

                                   7   Healey of Dentons US LLP; Guy Wallace of Schneider Wallace Cottrell Konecky LLP; Robert

                                   8   Arns of The Arns Law Firm; Michael D. Thamer of the Law Offices of Michael D. Thamer;

                                   9   Megan Yarnall of Janssen Malloy LLP; David Marks of Marks, Balette, Giessel & Young,

                                  10   P.L.L.C.; Dan Drachler of Zwerling, Schachter & Zwerling, LLP; Leah Snyder of Ember Law,

                                  11   P.L.L.C.; and Kirsten Fish of Needham Kepner & Fish LLP.

                                  12           The Court makes the following findings for purposes of preliminary settlement approval
Northern District of California
 United States District Court




                                  13   only:

                                  14           The Settlement Stipulation, including all exhibits thereto as expressly modified by this

                                  15   Order, is preliminarily approved as fair, reasonable, and adequate. The Plaintiffs, by and through

                                  16   their counsel, have investigated the facts and law related to the matters alleged in the Actions,

                                  17   have engaged in extensive motion practice, and have evaluated the risks associated with continued

                                  18   litigation, trial, and/or appeal. The Court finds that the Settlement Stipulation was reached in the

                                  19   absence of collusion, is the product of informed, good-faith, arms-length negotiations between the

                                  20   parties and their capable and experienced counsel, including two full-day formal mediations for

                                  21   the California Action, and two additional full-day joint mediations for both Actions.

                                  22           The Court further finds that the proposed Settlement Class meets the requirements of

                                  23   Federal Rules of Civil Procedure 23(a) and 23(b)(3), and should be certified for settlement

                                  24   purposes only; that the Plaintiffs should be appointed Class Representatives and the attorneys

                                  25   identified above should be preliminarily appointed as Class Counsel; and that it is appropriate to

                                  26   effectuate notice to the Settlement Class as set forth in the Settlement Stipulation and as modified

                                  27   by this Order, and to schedule a hearing for the Court to determine whether to grant final approval

                                  28   for the class action settlement (“Final Approval Hearing”).
                                                                                         3
                                         Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 4 of 10




                                   1          The Court finds that the Settlement Stipulation confers substantial benefits upon the

                                   2   Settlement Class, particularly in light of the injunctive relief and the damages that the Class

                                   3   Representatives and Class Counsel believe would be recoverable at trial and the defenses that

                                   4   would be asserted and pursued, without the costs, uncertainty, delays, and other risks associated

                                   5   with continued litigation, trial, and/or appeal.

                                   6          The Court has conducted a preliminary assessment of the Settlement Stipulation and finds

                                   7   that the proposed settlement is within the “range of reasonableness” meriting possible final

                                   8   approval such that dissemination of notice to the Settlement Class Members, and the scheduling of

                                   9   a final approval hearing, are worthwhile and appropriate. See, e.g., In re Tableware Antitrust

                                  10   Litig., 484 F. Supp. 2d 1078, 1079-80 (N.D. Cal. 2007).

                                  11          For settlement purposes only, the Court preliminarily finds that the prerequisites for a

                                  12   settlement class under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been
Northern District of California
 United States District Court




                                  13   satisfied, including: (a) numerosity; (b) commonality; (c) typicality; (d) adequacy of the Class

                                  14   Representatives and Class Counsel; (e) predominance of common questions; and (f) superiority.

                                  15          For settlement purposes only, the Court designates the Plaintiffs as representatives of the

                                  16   Settlement Class. For settlement purposes only, the Court preliminarily appoints as Class Counsel

                                  17   to effectuate the Settlement Stipulation: Kathryn A. Stebner, Christopher J. Healey, Michael D.

                                  18   Thamer, Guy B. Wallace, David T. Marks, Robert S. Arns, W. Megan Yarnall, Dan Drachler, and

                                  19   Leah S. Snyder. For purposes of these settlement approval proceedings, the Court finds that these

                                  20   attorneys and their law firms are well-qualified to serve as Class Counsel. In addition to

                                  21   injunctive relief, the Settlement Stipulation provides for monetary relief to Settlement Class

                                  22   Members.

                                  23          With the modification required by this Order, the Court finds that the Class Notice (both in

                                  24   long form and summary form) attached as Exhibit C to the Declaration of Kathryn Stebner (Dkt.

                                  25   No. 201-5) is reasonable and constitutes due, adequate and sufficient notice to all persons entitled

                                  26   to receive notice, and meets the requirements of due process and Rule 23. The Court further finds

                                  27   that the Class Notice, with the modification required by this Order, complies with Rule

                                  28   23(c)(2)(B) because it is appropriate under the circumstances, provides individual notice to all
                                                                                          4
                                         Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 5 of 10




                                   1   Settlement Class Members who can be identified through a reasonable effort, and is reasonably

                                   2   calculated under all the circumstances to apprise the Settlement Class Members of the pendency of

                                   3   the Actions, the terms of the Settlement Stipulation, and the right to object to and be excluded

                                   4   from the Settlement Stipulation. The Court finds that dissemination of the Class Notice in the

                                   5   manner set forth in this Order and the Settlement Stipulation meets the requirements of due

                                   6   process and is the best notice practicable under the circumstances and shall constitute due and

                                   7   sufficient notice to all persons entitled thereto.

                                   8           Accordingly, the Court preliminarily approves the parties’ settlement as set forth in the

                                   9   Settlement Stipulation and preliminarily grants class certification for the Settlement Class as

                                  10   defined above, and the Court approves the Class Representatives and Class Counsel to act on

                                  11   behalf of the Settlement Class.

                                  12           The Court approves the designation of The Huntington National Bank, (“Escrow Agent”)
Northern District of California
 United States District Court




                                  13   to serve as the Escrow Agent for the Settlement Fund, pursuant to the terms of the Settlement

                                  14   Stipulation and Exhibit 4 of the Settlement Stipulation, the Escrow Agreement and Escrow

                                  15   Procedure Agreement. The Court further approves establishing and maintaining the Settlement

                                  16   Fund pursuant to the terms of the Settlement Stipulation, the Escrow Agreement, and the Escrow

                                  17   Procedure Agreement, and orders the Escrow Agent and Settlement Administrator to carry out

                                  18   their duties under the Settlement Stipulation, the Escrow Agreement, and the Escrow Procedure

                                  19   Agreement with respect to the Settlement Fund. All funds held in the Settlement Fund shall be

                                  20   deemed to be in the custody of the Court and shall remain subject to the jurisdiction of the Court

                                  21   until such time as the funds shall be distributed or returned to Defendants pursuant to the

                                  22   Settlement Stipulation, Escrow Agreement, the Escrow Procedure Agreement, or further order of

                                  23   the Court.

                                  24           With the following modification, the Court approves as to form and to content, the

                                  25   proposed long form and summary form of Class Notice, attached as Exhibit C to the Declaration

                                  26   of Kathryn Stebner (Dkt. No. 201-5). The parties are ORDERED to modify the notice to

                                  27   reference Ms. Troy in lieu of Mr. Newirth.

                                  28           The Court approves the designation of CPT Group, Inc. to serve as the settlement
                                                                                            5
                                         Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 6 of 10




                                   1   administrator for the settlement (“Settlement Administrator”). The Settlement Administrator shall

                                   2   disseminate Class Notice, supervise and carry out the notice procedure and other administrative

                                   3   functions, shall respond to Settlement Class Member inquiries, and perform such other duties as

                                   4   set forth in the Settlement Stipulation and this Order under the direction and supervision of the

                                   5   Court.

                                   6            The Court directs the Settlement Administrator to establish a Settlement Website, making

                                   7   available copies of this Order, the Class Notice, the Settlement Stipulation and all filed exhibits

                                   8   thereto, and such other information as may be of assistance to Settlement Class Members or

                                   9   required under the Settlement Stipulation.

                                  10            The Settlement Administrator is ordered to substantially complete dissemination of the

                                  11   Class Notice no later than ten (10) business days after the entry of this Preliminary Approval

                                  12   Order.
Northern District of California
 United States District Court




                                  13            The costs of the Class Notice, creating and maintaining the Settlement Website, and all

                                  14   other Notice and Payment Distribution Administration Expenses shall be paid out of the

                                  15   Settlement Fund in accordance with the applicable provisions of the Settlement Stipulation,

                                  16   Escrow Agreement, and Escrow Procedure Agreement.

                                  17            The Settlement Administrator shall mail and e-mail the Notice to all Settlement Class

                                  18   Members at the addresses provided by Defendant, as updated by the Settlement Administrator, and

                                  19   shall also publish the summary form of Notice in a single publication of the USA Today

                                  20   (California and Washington weekday edition), as set forth in the Settlement Stipulation.

                                  21            Settlement Class Members who wish to receive a settlement award do not need to take any

                                  22   action. If a Settlement Class Member is deceased, the legal successor for the Settlement Class

                                  23   Member may obtain payment by providing the Settlement Administrator with appropriate proof of

                                  24   successor status and a current address.

                                  25            Any person falling within the definition of the Settlement Class may, upon his or her

                                  26   request, be excluded from the Settlement Class. Any such persons (or their legal representative or

                                  27   successor-in-interest) must submit a request for exclusion to the Settlement Administrator via first

                                  28   class United States mail postmarked no later than the Opt Out Date, which shall be sixty (60)
                                                                                         6
                                         Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 7 of 10




                                   1   calendar days from the Notice Date, as set forth in the Class Notice. Requests for exclusion

                                   2   purportedly filed on behalf of groups of persons are prohibited and will be deemed to be void.

                                   3          Any Settlement Class Member who does not send a signed request for exclusion

                                   4   postmarked or delivered on or before the Opt Out Date will be deemed to be a Settlement Class

                                   5   Member for all purposes and will be bound by all further orders of the Court in this Action and by

                                   6   the terms of the settlement, if finally approved by the Court. The written request for exclusion

                                   7   must be signed by the potential Settlement Class Member (or his/her legal representative or

                                   8   successor-in-interest) and contain the following information: (a) the Settlement Class Member’s

                                   9   name, current address and telephone number and (b) a statement that indicates a desire to be

                                  10   excluded from the Settlement Class. All Persons who submit valid and timely requests for

                                  11   exclusion in the manner set forth in the Settlement Stipulation shall have no rights under the

                                  12   Settlement Stipulation and shall not be bound by the Settlement Stipulation or the Final Judgment
Northern District of California
 United States District Court




                                  13   and Order.

                                  14          The Settlement Administrator shall provide Class Counsel and Defendant’s Counsel with

                                  15   all timely Requests for Exclusion on a rolling basis upon receipt and a final list of all timely

                                  16   Requests for Exclusion within five (5) business days after the Opt Out Date. The names for all

                                  17   timely Requests for Exclusion will be deemed confidential under the Protective Order and shall

                                  18   not be made publicly available. In addition to its affidavit to the Court attesting that Notice was

                                  19   disseminated pursuant to the Notice Program, the Settlement Administrator shall also include in its

                                  20   affidavit the final number of all timely Requests for Exclusion five (5) business days prior to the

                                  21   Final Approval Hearing.

                                  22          Any Settlement Class Member (or their legal representative or successor-in-interest) who

                                  23   desires to object to the proposed settlement, including the requested attorneys’ fees and expenses

                                  24   or service awards to the Plaintiffs, must timely file with the Clerk of this Court a notice of the

                                  25   objection(s), together with all papers that the Settlement Class Member desires to submit to the

                                  26   Court no later than the Objection Date, which shall be sixty (60) calendar days after the Notice

                                  27   Date as set forth in the Class Notice.

                                  28          The written objection must include: (a) a heading which refers to the Action; (b) the
                                                                                          7
                                         Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 8 of 10




                                   1   objector’s name, address, telephone number and, if represented by counsel, of his/her counsel; (c)

                                   2   a statement that the objector resided at or signed a contract with Defendant, predecessors,

                                   3   successors, assigns or related entities during the Settlement Class Period and (d) the Defendant

                                   4   assisted living facility at which they resided, or that the objector is the legal representative of such

                                   5   a person; (e) a statement whether the objector intends to appear at the Final Approval Hearing,

                                   6   either in person or through counsel; (f) a clear and concise statement of the objection to the

                                   7   Settlement and the Settlement Stipulation, including all factual and/or legal grounds supporting the

                                   8   objection; (g) copies of any papers, briefs, or other documents upon which the objection is based;

                                   9   and (h) the objector’s signature under penalty of perjury.

                                  10          Absent good cause found by the Court, any Settlement Class Member who fails to make a

                                  11   timely written objection in the time and manner specified above shall be deemed to have waived

                                  12   any objections and shall be foreclosed from making any objection (whether by objection, appeal or
Northern District of California
 United States District Court




                                  13   otherwise) to the Settlement and the Settlement Stipulation.

                                  14          The Court will hold a final approval hearing on August 20, 2021, at 9:00 a.m, before this

                                  15   Court in Courtroom 5, United States District Court, Northern District of California – Oakland,

                                  16   1301 Clay Street, Oakland, California 94612, for the following purposes:

                                  17          (1) determining whether the proposed settlement of the Actions on the terms and

                                  18   conditions provided for in the Settlement Stipulation is fair, reasonable, and adequate and should

                                  19   be approved by the Court;

                                  20          (2) considering whether the Court should enter an order of final approval and judgment

                                  21   Approving Class Action Settlement;

                                  22          (3) considering whether the Court should enter an Order for the Injunction;

                                  23          (4) considering the application for service awards to the Class Representatives as provided

                                  24   for under the Settlement Stipulation;

                                  25          (5) considering the application of Class Counsel for an award of attorneys’ fees and

                                  26   litigation expenses as provided for under the Settlement Stipulation; and

                                  27          (6) ruling upon such other matters as the Court may deem just and appropriate.

                                  28          The Court may adjourn the Final Approval Hearing and later reconvene such hearing
                                                                                          8
                                         Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 9 of 10




                                   1   without further notice to the Settlement Class Members.

                                   2          Any Settlement Class Member (or their legal representative) who has timely filed an

                                   3   objection pursuant to Paragraphs 20 and 21 above may appear at the Final Approval Hearing,

                                   4   either in person or through counsel hired at the Settlement Class Member’s expense, to object to

                                   5   any aspect of the fairness, reasonableness, or adequacy of the settlement and the Settlement

                                   6   Stipulation, including Class Counsel’s request for award of attorneys’ fees and litigation costs.

                                   7   All Settlement Class Members who do not enter an appearance will be represented by Class

                                   8   Counsel.

                                   9          Opening papers in support of Plaintiffs’ and Class Counsel’s application for attorneys’

                                  10   fees, litigation expenses and service awards, shall be filed and served thirty-five (35) calendar days

                                  11   prior to the Opt Out and Objection Dates. Opening papers for in support of the motion for final

                                  12   approval, shall be filed fifteen (15) calendar days prior to Opt Out and Objection Dates.
Northern District of California
 United States District Court




                                  13   Opposition papers, if any, must be filed with the Court and served on the Parties’ counsel at least

                                  14   fourteen (14) calendar days prior to the Final Approval Hearing. Reply papers, including response

                                  15   to oppositions or objections, if any, must be filed and served at least seven (7) calendar days prior

                                  16   to the Final Approval Hearing.

                                  17          The Parties may further modify the Settlement Stipulation prior to the Final Approval

                                  18   Hearing so long as such modifications do not materially change the terms of the settlement

                                  19   provided therein. The Court may approve the Settlement Stipulation with such modifications as

                                  20   may be agreed to by the Parties, if appropriate, without further notice to Settlement Class

                                  21   Members.

                                  22          The schedule for the settlement process satisfies the requirements set forth in In re

                                  23   Mercury Interactive Corporation Securities Litigation, 618 F.3d 988, 994-95 (9th Cir. 2010), in

                                  24   that Settlement Class Members will be provided notice and access to Class Counsel’s pleading in

                                  25   connection with their Motion for Final Approval of the Settlement and Application for Attorneys’

                                  26   Fees and Costs, as well as an adequate amount of time to review such information before the Opt

                                  27   Out and Objection Dates.

                                  28          Counsel for the Parties are hereby authorized to utilize all reasonable procedures in
                                                                                         9
                                        Case 4:16-cv-03991-JSW Document 211 Filed 05/04/21 Page 10 of 10




                                   1   connection with the administration of the settlement which are not materially inconsistent with

                                   2   either this Order or the terms of the Settlement Stipulation, Escrow Agreement, and/or Escrow

                                   3   Procedure Agreement.

                                   4          IT IS SO ORDERED.

                                   5   Dated: May 4, 2021

                                   6                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       10
